Title: To James Madison from John Gavino (Abstract), 25 March 1805
From: Gavino, John
To: Madison, James


25 March 1805, Gibraltar. No. 1. “On the 12th: Inst: I had the honor of adressing you accompanying Copy of one received from Mr: Mountford, our Charge at Algiers, to which referr, and goes by this Conveyance being detaind for want of a fair wind.
“Last Night arrived a British frigate from Malta by whom have Letters to the 9h: Instant, she brought the one herewith for you.
“I am sorry to find Commodor Barron still continued ill, and that there was a report of two Tripolin Cruisers having got out and were Cruising in the Gulph of Genoa, but as all our Cruisers were in quest of them in different Stations, I flatter my self with the pleasing Idea that they will render a good account of them.
“They write from Malta that the Tolon fleet was out, and admiral Nelson in quest of them.”
